Title: From George Washington to George William Fairfax, 10–15 June 1774
From: Washington, George
To: Fairfax, George William



Dear Sir,
Wmsburg June 10[–15]th 1774

In my way to this place I met with your Letter of the 10th of Jany at Dumfries—In consequence of which, I immediately wrote to Mr Willis (having an oppertunity so to do) desiring him to go to Belvoir, & after examining & considering every thing maturely, to give me his opinion of the Rent which ought to be set upon your Interest there (collectively or seperately) that I might, by knowing the opinion of others, be enabled, as I intended to advertise the Renting of it as soon as I came to this place, to give answers to any application’s which should be

made; what follows is his answer as I wrote both to Berkeley & Belvr as he was expected at the latter place.
Whether Mr Willis is under, or over the Notch, time only can determine—I wish he may not have exceeded it, although I apprehend you will be disappointed at his estimate for you will please to consider, that, there are very few People who are of ability to pay a Rent equivalent to the Interest of the Money which such buildings may have cost, who are not either already provided with a Seat, or would choose to buy one, in order to Improve it; chance indeed, may throw a Person peculiarly circumstanc’d in the way, by which means a good Rent may be had, but this is to be viewd in the light of a lucky hit not as a matter of expectation; for the generalty of Renters would ⟨not give⟩, I conceive, any more ⟨rent for the⟩ mansion House than if the Land was totally divested of It; & as to your Fishery at the Racoon Branch, I think you will be disappointed there likewise as there is no Landing on this side the River that Rents for more than one half of what you expect for that and those on the other side opposite to you (equally good they say) to be had at £15 Maryld Curry however Sir every notice that can, shall be given of their disposal, & nothing in my power, wanting to put them of to the best advantage in the manner desird. I have already advertizd the Publick of this matter, also of the Sale of your Furniture, as you may see, by the Inclosd Gazette, which I send, as it contains some acct of our American transactions respecting the oppressive and arbitrary Act of Parliament for stopping up the Port & commerce of Boston; The Advertisements are in Mrs Rinds Gazette also—& the one relative to Renting shall be put into the Papers of Maryland & Pensylvania whilst the other is already printed in hand Bills, & shall be distributed in the several Counties & Parts round about us, that notice thereof may be as general as possible. the other parts of your Letter relative to the removal of your Negro’s Stock &ca shall be complied with & you may rely upon it that your Intention of not returning to Virginia shall never transpire from me though give me leave to add by way of caution to you that a belief of this sort generally prevails, & hath done so for sometime whether from People, conjectures, or any thing you may have dropt I know not. I have never heard the most distant Insinuation of Lord Dunmore’s wanting Belvoir nor am I inclind to think he ⟨does⟩ as he talks much of

a Place he has purchasd near the war⟨m⟩ Springs, In short I do not know of any Person at present that is Inclind that way. I shall look for your Bonds when I return, and do with them as directed—your Boo⟨ks⟩ of Accts I found in your Escruitore, & never heard of a Ballances drawn or Settlement thereof made by Messrs Adam & Campbell but will now endeavour to do this myself.
Our Assembly met at this place the 4th Ulto according to Proragation, and was dissolvd the 26th for entering into a resolve of which the Inclosd is a Copy, and which the Govr thought reflected too much upon his Majesty, & the British Parliamt to pass over unnoticed—this Dissolution was as sudden as unexpected for th[e]re were other resolves of a much more spirited Nature ready to be offerd to the House wch would have been adopted respecting the Boston Port Bill as it is call’d but were withheld till the Important business of the Country could be gone through. As the case stands the assembly sat the 22 day’s for nothing—not a Bill being ⟨passed the Council being adjournd⟩ from the rising of the Court to the day of the Dissolution & came either to advise, or ⟨in opposition to⟩ the measure. The day after this Event the Members convend themselves at the Raleigh Tavern & enterd into the Inclosd Association which being followed two days after by an Express from Boston accompanied by the Sentiments of some Meetings in our Sister Colonies to the Northwd the proceedings mentiond in the Inclos’d Papers were had thereupon & a general meeting requested of all the late Representatives in this City on the first of August when it is hopd, & expected that some vigorous measures will be effectually adopted to obtain that justice which is denied to our Petitions & Remonstrances; in short the Ministry may rely on it that Americans will never be tax’d without their own consent that the cause of Boston the despotick Measures in respect to it I mean now is and ever will be considerd as the cause of America (not that we approve their cond[uc]t in destroyg the Tea) & that we shall not suffer ourselves to be sacrificed by piecemeal though god only knows what is to become of us, threatned as we are with so many hoverg evils as hang over us at present; having a cruel & blood thirsty Enemy upon our Backs, the Indians, between whom & our Frontier Inhabitants many Skirmishes have happend, & with who⟨m⟩ a general war

is inevitable whilst those from whom we have a right to Seek protection are endeavouring by every piece of Art & despotism to fix the Shackles of Slavry upon us—This Dissolution which it is said, & believd, will not be followed by an Election till Instructions are receivd from the Ministry has left us without the means of Defence except under the old Militia & Invasion Laws which are by no means adequate to the exigency’s of the Country for from the best accts we have been able to get, there is a confederacy of the Western, & Southern Indian’s formd against us and our Settlemt over the Alligany Mountains indeed in Hampshire Augusta &ca are in the utmost Consternation & distress, in short since the first Settlemt of this Colony the Minds of People in it never were more disturbd or our situation so critical as at present; arising as I have said before from an Invasion of our Rights & Priviledges by the Mother Country—& our lives and properties by the Savages whilst a Cruel Frost succeeded by as cruel a drought hath contributed not a little to our unhappy Situation, tho. it is now thought the Injury done to Wheat by the frost is not so great as was at first apprehended—the present opinion being that take the Country through half Crops will be made. to these may be added & a matter of no small moment they are that a total stop is now put to our Courts of Justice (for want of a Fee Bill, which expird the 12th of April last) & the want of Circulating cash amongst Us; for shameful it is that the meeting of Merchants which ought to have been at this place the 25th of April, never happend till about 10 days ago and I beleive will break up in a manner very dissatisfactory to every one if not injurious to their Characters.
I have lately been applied to by Mr Robt Rutherford to join (as your Attorney) in the Conveyance of the Bloomery Tract & Works; but as I never had any particular Instructions from you on this head, & know nothing of the Situation & Circumstances of the matter I have told him that I must receive direction’s from you on the Subject before I do anyth⟨ing⟩ in it & I desired him therefore to relate the case as it stands which is Inclos’d in his own words. He is urgent to have this business executed & seems to signify that you can not expect any part of the money till you have joind in the Conveyance. June 15th My Patience is entirely exhausted in waiting till the business as they call it, is done, or in other words till the exchange is fix’d—I have therefore

left your Money with Colo. Fieldg Lewis to dispose of for a Bill of £200 Sterg which I suppose will be near the amt of the Currt money in my hands as there are Advertisements, hand Bills, Bonds, & ca to pay for preparatory to the Sale of your Furniture and am now hurrying home, in order, if we have any wheat to Harvest that I may be present at it.
Mrs Fairfax’s friends in this place & at Hampton are all well (I suppose she has long ago heard of the death of her Brothers Second Son) my best wishes attend her and you and I am Dr Sir Yr Most Obedt Servt

Go: W——n

